Citation Nr: 1012920	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation, in excess of 10 
percent, for psychophysiological gastrointestinal reaction 
(currently diagnosed as post-traumatic stress disorder 
(PTSD)), for the period of February 5, 1992 to August 31, 
1995.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1951 
to August 1953 and from October 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.

The  issues of whether there was clear and unmistakable 
error (CUE) in the 1996 RO rating decision and whether there 
was clear and unmistakable error in the 1998 RO rating 
decision have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes initially that the issues of entitlement to 
an increased evaluation, in excess of 10 percent, for 
psychophysiological gastrointestinal reaction (currently 
diagnosed as post-traumatic stress disorder (PTSD)), for the 
period of February 5, 1992 to August 31, 1995 and whether 
there was clear and unmistakable error (CUE) in a July 17, 
1992 VA letter that denied the Veteran's February 3, 1992 
claims for failure to respond in a timely manner to a 
request for information, are inextricably intertwined, the 
Board finds that the Veteran's claim for an increased 
evaluation cannot be addressed until the Veteran's claim for 
CUE, with respect to the July 17, 1992 VA letter, has been 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  As 
such, the Board finds that the issues should be remanded for 
further development.  

The Veteran contends that there was CUE in the February 17, 
1992 letter that denied the Veteran's February 3, 1992 
claims.  The Board notes that the RO discusses the 
procedural issues involved in this case in the April 2007 
rating decision, and noted that the Veteran's February 1992 
claims were administratively denied in the July 17, 1992 VA 
letter, however, they did not then, nor subsequently discuss 
the Veteran's claims of CUE with respect to the July 1992 
denial.  

Under 38 C.F.R. § 3.105(a) (2009), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It 
is a very specific and rare kind of error of fact or law 
that compels the conclusion, as to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  If an appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it 
is the kind of error that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  There is a presumption of validity to otherwise 
final decisions, and where such decisions are collaterally 
attacked, as in a motion for revision or reversal based on 
CUE, the presumption is even stronger.  Fugo v. Brown, 6 
Vet. App. 40 (1993).  See also Grover v. West, 12 Vet. App. 
109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that the issue of whether there 
was clear and unmistakable error (CUE) in a July 17, 1992 VA 
letter that denied the Veteran's February 3, 1992 claims 
should be remanded to the RO for adjudication of the issue.  
After a determination has been made with regard to the issue 
of CUE, the RO should readjudicate the issue of entitlement 
to an increased evaluation, in excess of 10 percent, for 
psychophysiological gastrointestinal reaction (currently 
diagnosed as post-traumatic stress disorder (PTSD)), for the 
period of February 5, 1992 to August 31, 1995.  Following 
the adjudications, appropriate notice, including appellant's 
rights information should be sent to the Veteran and his 
representative if the decision is adverse.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Adjudicate the Veteran's claim for CUE 
in the July 17, 1992 VA letter that 
denied the Veteran's February 3, 1992 
claims.  After the adjudication, the 
appellant and his representative should 
be furnished notice of the decision, to 
include appellant's rights information 
if the decision is adverse.

2.	After completion of the above, the RO 
should review the record in its 
entirety and determine if the 
appellant's claim for entitlement to an 
increased evaluation, in excess of 10 
percent, for psychophysiological 
gastrointestinal reaction (currently 
diagnosed as post-traumatic stress 
disorder (PTSD)), for the period of 
February 5, 1992 to August 31, 1995 can 
be granted, in light of the 
determination with regard to he 
Veteran's claim for CUE.  If the issues 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


